DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
  
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katkar (U.S. Patent No. 9,331,043) in view of Lin (U.S. Patent Application Publication No. 2013/0168851).
 
Regarding clam 8.    
Katkar discloses: Fig. 3.  A package structure, comprising:
a first substrate(20), comprising a first wiring(20 being PCB w wiring, col. 3, lines 40-50) and at least one first contact(50), wherein the at least one first contact is electrically connected to the first wiring((20 being PCB w wiring, col. 3, lines 40-50, 50 connected thereto));
a second substrate(30), comprising a second wiring(30 being PCB w wiring, col. 3, lines 40-50) and at least one second contact(40), wherein the at least one second contact is electrically connected to the second wiring(30 being PCB w wiring, col. 3, lines 40-60); and
a third contact(51), located between the first contact(50) and the second contact(40); and and directly contacting the first contact and the second contact, (51 directly contacting 50 and 40)

wherein the third contact(51) at least partially physically contacts with the first contact(50) and the second contact(40),
the fourth contact(102) surrounds the first contact(50), the second contact(40) and the third contact(51) and physically contacts the first contact, the second contact and the third contact(102 contacting 50, 40 and 51), and
the first substrate and the second substrate are electrically connected with each other at least through the first contact, the second contact, and the third contact. (Col. 4, lines 10-30, interconnects connecting substrates 20 and 30 electrically).
Katkar does not discloses: 
The third contact is composed of a low-temperature bonding metal with a melting point below 200 degrees C. 
wherein the third contact is composed of a material different from each of a material forming the first contact, a material forming the second contact, and a material forming the fourth contact
in related art, Lin discloses: 
wherein the third contact is composed of a material different from each of a material forming the first contact, a material forming the second contact, and a 
The third contact is composed of a low-temperature bonding metal with a melting point below 200 degrees C. ([0055], disclosing that the bonding process is performed at a low temp below 200 degrees c.)
Lin discloses that the lower temperature processing provides the benefit of increasing quality, and performance of the electronic device, see [0007].  Thus, it would have been obvious to use the lower temperatures and lower temp materials of Lin in the device of Katkar to obtain the obvious benefits of better quality devices.   Thus it would have been obvious to one having ordinary skill in the art to modify Katkar in view of Chang to obtain the benefits.)

Regarding clam 10.    Katkar discloses all o the features of claim 9. 
Katkar does not discloses: 
 The package structure according to claim 9, wherein the low-temperature bonding metal comprises twinned-Cu, twinned-Ag, an indium-tin (Sn-In) alloy, a tin-bismuth (Sn-Bi) alloy, porous gold or a combination thereof.  
 in related art, Lin discloses: 
xSny. 
Lin discloses that the lower temperature processing provides the benefit of increasing quality, and performance of the electronic device, see [0007].  Thus, it would have been obvious to use the lower temperatures and lower temp materials of Lin in the device of Katkar to obtain the obvious benefits of better quality devices.   Thus it would have been obvious to one having ordinary skill in the art to modify Katkar in view of Chang to obtain the benefits.)

Regarding clam 11.   Katkar discloses: Fig. 3.  The package structure according to claim 8, further comprising a sealant (sealant 101)disposed between the first substrate and the second substrate..
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898